   8:21-cv-00094-RGK-PRSE Doc # 6 Filed: 03/10/21 Page 1 of 2 - Page ID # 19




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                     Plaintiff,                                 8:21CV94

       vs.
                                                                 ORDER
CHRISTIAN      HERITAGE       GROUP
HOME, JOSHUA, 3rd shift night staff;
STEPHENY, 3rd shift night staff;
JEFFREY, 3rd shift night staff; KYLE
DEFENDERER, 1st shift day staff;
BRIAN BARRIAR, 1st shift day staff;
TREVOR       BOLLOCK,       Executive
Director; JOHN DOES, and JANE DOES,

                     Defendants.


       This matter is before the court on Plaintiff’s “Motion Request 1) Leave of In
Forma Pauperis, 2) Waive Partial Filing Fee,” which he included with his Complaint
and was docketed as a motion for leave to proceed in forma pauperis. (Filing 2.)
However, Plaintiff’s motion does not comply with the terms of 28 U.S.C. § 1915,
the statute authorizing proceedings in forma pauperis. See 28 U.S.C. § 1915(a)(1)
(requiring the plaintiff to submit “an affidavit that includes a statement of all assets
such prisoner possesses that the person is unable to pay such fees or give security
therefor”). Plaintiff has the choice of either submitting the $402.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis that complies with 28 U.S.C. § 1915.1 Failure to take either action within
30 days will result in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:
  8:21-cv-00094-RGK-PRSE Doc # 6 Filed: 03/10/21 Page 2 of 2 - Page ID # 20




       1.     Plaintiff’s “Motion Request 1) Leave of In Forma Pauperis, 2) Waive
Partial Filing Fee,” construed as a request to proceed in forma pauperis (Filing 2), is
denied without prejudice to reassertion in a motion to proceed in forma pauperis that
complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 9, 2021: Check for MIFP or
payment.

      Dated this 10th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
